Case 1:14-md-02542-VSB-SLC Document 1114 Filed 09/30/20 Page 1 of 3




 UNiTED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  ——                          ——                                   x
  [N RE: KEURIG GRE:EN MOUNTAIN SINGLE-SERVE                           No, 1: 14-md-02542 (VSB)
  COFFEE ANTITRUST LITIGATION                                          No. l:14-cv-04391 (VSB)

   fYijs Relates to the Indirect—Purchaser Actions                 X



 DECLARATION OF RO]~ERT N. KAPLAN IN SUPPORT OF INDIRECT PURCHASER
    PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                    SETTLEMENT WITH DEFENDANT

 1, Robert N. Kaplan, hereby declare pursuant to 28 U.S.C.   §   1746 as foliow~:

        I.      I am a partner in the law firm of Kaplan Fox & Kilsheimer LLP, The Court has

appointed me as one of the three Interim Co-Lead Counsel for Indirect Purchaser Plaintiffs, I

submit this declaration in support of Indirect Purchaser Plaintiffs’ Unopposed Motion for

Pr.~liminaiy Approval of the Settlement Agreement with Defendant. The Stipulation of Settlement

and R&ease, dated August 14, 2020, is attached as Exhibit 1. I have personal knowledge of the

inionm.tion set forth in this declaration.

       2.      The parties began settlement negotiations in September 2019. Through the end of

20 19, there were numerous settlement communications among counsel involving, among other

things, the contours of the class and the volume of commerce, including the number of Keurig K-

Cup Portion Packs at issue. Over the course of these frequent conversations, PlaintitTs’ Interim

Co-Lead Counsel made multiple demands and received an offer of settlement from Keurig.

       3.      Following these discussions, in early 2020, the parties agreed to mediate before

former U.S. District Judge Joseph J. Farnan, Jr., (Ret.), a well-known mediator. They had

di~cuss.ons with Judge Farmm and then a full-day mediation session via Zoom on May 8, 2020.

The mediation session was attended by Keurig executives and Indirect Purchaser Plaintiffs’ and
Case 1:14-md-02542-VSB-SLC Document 1114 Filed 09/30/20 Page 2 of 3




  K ~urig’s counsel, During the mediation, Keurig took the position that, after an assessment ~friak,

 the dainages were de minirnl.c and the value of the claims were well below the settlement amount.

 Tue mediation, while held remotely, included face-to-face discussions with Judge Faman and

 b’;tween the parties. Although the mediation brought the parties closer, it did not result in a

 settlement.

         4.      Following the mediation, the parties continued negotiations over the course of

 several months. With the assistance of Judge Farnan, the parties had intensive arm’s.len&:th

 di;;cus~ions and negotiations, while the litigation proceeded and fact discovery closed on June 17,

 2C20. After the close of fact discovery, Judge Farnan continued to work with the parties.

         5.      On July 21,2020, the parties accepted Judge Farnan’s recommendation and reached

an agreement in principle.

        6.       Following additional negotiations regarding the terms of the settlement agreement.

In erin~ Co-Lead Counsel and counsel for Defendant signed the Stipulation of Settlement and

R~1easc with an execution date of August 14, 2020, Exhibit I hereto.

        7.      Both sides vigorously negotiated their respective positions on all material terms of

th~ Stipulation of Settlement and Release, and the negotiations were non-collusive,

        8.      In connection with these settlement negotiations. indirect Purchaser Plainti~’

ln~erini Co-Lead Counsel were informed of the facts concerning liability and damages issues, and

th~ relative strengths and weaknesses of each side’s litigation position.

        9.      Based upon my more than fhrty years of experience litigating antitrust actions, I

be ieve that in light of the lii:iuation risks, the proposed settlement is fair, reasonable, and adequate

and in the best interests of the Settlement Class.
Case 1:14-md-02542-VSB-SLC Document 1114 Filed 09/30/20 Page 3 of 3




       10,    To the best of my knowledge, none of plaintiffs’ co-lead counsel have any

involvement in the governance or operation of Consumer Reports.

       11.    1 declare under penalty of pe1~ury that the foregoing is true and correct.

Executed this ~—&y of September, 2020.




                     Robert N. Kaplan
